I




                 THE     ATTORNEY           GENERAL
                             OF   TEXAS

                             January 20. 1987




    Honorable Patrick 0. Bardy            Opinion No. JM-628
    Criminal District Attorney
    Room 201, Courthouse                  Re:   Applicability of the Profes-
    Woodville, Texas   75979              sional Prosecutors Act to funding
                                          for the criminal district attorney
                                          of Tyler County

    Dear Mr. Bardy:

         Your inquiry Is directed to the applicability of Attorney General
    Opinion JM-428 (1986) in determining funding for the criminal district
    attorney of Tyler County under the Professional Prosecutors Act.

           In Attoruey General Opinion .JM-428we noted that section 46.006
    of   the Government Code, the Professional Prosecutors Act, provides:

                   (b) The commissioners court in each county
               that has a prosecutor subject to this chapter
               shall provide the funds necessary to carry out the
               purpose of this chapter and shall continue to
               provide funds for the office of the prosecutor in
               an amount that is equal to or greater than the
               amount of funds provided for the office by the
               county on August 27, 1979. This subsection does
               not apply to local supplementation to the salary
               of the prosecutor.

    The office of criminal district attorney for Tyler County was created
    effective January 1, 1983, by Acts 1983, 68th Leg., ch. 979, PI. at
    5324. You suggest that September 1, 1983, the effective date of the
    act under which the office of criminal district attorney for Tyler
    County was created, is the date the office became subject to the
    provisions of the Professional Prosecutors Act. You conclude that the
    commissioners court of Tyler County is required to fund your office in
    an amount that is equal to or greater than the amount of funds it
    provided the office on September 1, 1983. You premise your opinion on
    language found in former article 332b-4, section 6, V.T.C.S. (now
    section 46.006 of the Government Code, the Professional Prosecutors
    Act) directing that a commissioners court shall provide funds that are
    equal to or greater than the amount of funds provided the office 0"
    the effective date of this act.




                                  p. 2836
Honorable Patrick 0. Hardy - Page 2      (a-628)




     The Professional Prosecutors Act was created, effective August
27, 1979, by Acts 1979, 66th Leg., ch. 705, at 1709. We are of the
opinion that this is the date referred to in former article 332b-4,
section 6. Upon the nonsubstantive repeal of article 332b-4. section
6, (Acts 1985, 69th Leg., ch. 480, $26(l). at 2048). it was codified
as section 46.006(b) of the Government Code, Professional Prosecutors
Act. Acts 1985, 69th Leg., ch. 480, at 1969. The date of August 27,
1979 referred to therein is a time prior to the creation of the office
of criminal district attorney for Tyler County by the Professional
Prosecutors Act. It follows that the minimum amount of funding for
your office by tha commissioners court cannot come within the
provision of section 46.006(b) of the Government Code, the Profes-
sional Prosecutors Act.    Section 46.006(b), however, also provides
that the commissioners court bshall provide the funds necessary to
carry out the purpose of this chapter."

                              .SUMMARY

              The office of criminal district attorney of
         Tyler County is subject to section 46.006(b) of
         the Government Code, the Professional Prosecutors
         Act.  Because the minimum amount the county must
         provide to fund the office of criminal district
         attorney of Tyler County cannot be determined as
         of 1979, however, the minimum amount is simply the
         amount "necessary to carry out the purpose" of the
         Professional Prosecutors Act.




                                           JIM     MATTOX
                                           Attorney General of Texas

JACK HIGHTOWER
First Asalstant Attorney General

MARY KFUER
Executive Assistaut Attorney General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                 p. 2837